Examiner’s Comments
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 1 and 3 have been withdrawn. 
Applicant’s arguments and amendments with respect to the Prior Art rejections have been fully considered and are persuasive.  The Prior Art rejections have been withdrawn.
Note: the Examiner has set forth the amendment below to correct “an cylindrical interior edge” to “a cylindrical interior edge”.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 9 (currently amended):	A load transfer plate for transferring loads across a joint between a first cast-in-place concrete slab and a second cast-in-place concrete slab, the load transfer plate comprising:
a generally diamond shaped body having:
(a) a substantially planar upper surface; and
(b) a substantially planar lower surface;
said generally diamond shaped body having:

(ii) a substantially tapered second portion configured to protrude into and be secured in the second cast-in-place concrete slab, said substantially tapered second portion including a[[n]] cylindrical interior edge that defines a cylindrical slab attachment opening in said substantially tapered second portion adjacent an apex of the substantially tapered second portion such that a line running substantially along a diameter of the cylindrical slab attachment opening runs through the apex of the substantially tapered second portion.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and its dependents, the Prior Art fails to anticipate or make obvious the first and second stress reducing outer edges include a side edge that extends perpendicular to the upper surface and to the lower surface; a top angled edge that extends downwardly at an obtuse angle from the upper surface to the side edge, and that extends upwardly at an obtuse angle from the side edge to the upper surface; and a bottom angled edge that extends upwardly at an obtuse angle from the lower surface to the side edge, and that extends downwardly at an obtuse angle from the side edge to the lower surface.
Regarding claim 19 and its dependents, the Prior Art fails to anticipate or make obvious the substantially tapered second portion includes a cylindrical interior edge that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635